Citation Nr: 0807993	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-19 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for lumbar disc 
disease.

2.  Entitlement to service connection for cervical disc 
disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D.M.


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active military duty from February 1997 
to February 2001.  

In January 2007, the Board of Veterans' Appeals (Board) 
denied service connection for scoliosis and remanded the 
issues listed above to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada for additional 
development.  


FINDINGS OF FACT

1.  The medical evidence of record does not show lumbar disc 
disease due to military service.

2.  The medical evidence of record does not show cervical 
disc disease due to military service.


CONCLUSIONS OF LAW

1.  Lumbar disc disease was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

2.  Cervical disc disease was not incurred in or aggravated 
by active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In October 2001, prior to the May 2003 rating decision on 
appeal, the RO sent the veteran a letter in which he was 
informed of the requirements needed to establish entitlement 
to service connection.  Subsequent letters in August 2004 and 
January 2007 also provided this information.  

In accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records if he provided relevant information about the 
records.  Additional private evidence was subsequently added 
to the claims files after the October 2001 letter.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Based on this record, the Board finds that VA's duty 
to notify has been satisfied.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The veteran was informed in March 2006 that a disability 
rating and effective date would be assigned if his service 
connection claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran 
was notified at his address of record that a VA 
examination was scheduled for June 28, 2007; he failed to 
report for this evaluation without explanation.   

All available evidence that is pertinent to the claim decided 
herein has been obtained and that there is sufficient medical 
evidence on file on which to make a decision on each issue.  
The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his October 2006 videoconference hearing.  The veteran 
testified at his hearing that he had received recent private 
medical treatment, and he was asked to provide VA with a list 
of the health care providers who had recently treated him so 
that VA could obtain these records.  However, because the 
veteran did not provide this information to VA, these records 
could not be obtained.  

The Board additionally finds that VA has complied with 
general due process considerations.  See 38 C.F.R. § 3.103 
(2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

Additionally, service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Analysis

Despite multiple attempts to obtain all of the veteran's 
service medical records, some of the veteran's service 
medical records could not be obtained.  However, the service 
records on file do not reveal any complaints or findings of 
lumbar or cervical disc disease.  

Although there is medical evidence after service discharge of 
complaints of low back and neck pain due to service, and disc 
disease of the cervical and lumbar spine was diagnosed 
beginning in October 2001, there is no medical nexus opinion 
on file linking either the veteran's current lumbar or 
cervical disc disease to service trauma.  

Even though this case was remanded by the Board in January 
2007 to obtain a medical nexus opinion, and there is evidence 
on file that a letter was sent to the veteran's most recent 
address of record in May 2007 notifying him of the 
examination and telling him that his claim might be 
disallowed if he failed to report for the examination, the 
veteran failed to report for his scheduled VA evaluation in 
June 2007 without explanation.  

Although the veteran, and D.M., testified at his 
videoconference hearing before the undersigned member of the 
Board in October 2006 that he injured his lumbar spine 
weightlifting in service and injured his neck at another time 
in service, it is now well established that a layperson 
without medical training, such as the veteran or D.M., is not 
competent to comment on medical matters such as the diagnosis 
of a disability or the etiology of a disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Consequently, 
statements from the veteran and D.M. are not competent 
medical evidence.

Because the preponderance of the evidence is against the 
veteran's claims for service connection for lumbar disc 
disease and for cervical disc disease, the doctrine of 
reasonable doubt is not for application with respect to these 
issues.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for lumbar disc disease is denied.  
Service connection for cervical disc disease is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


